Attachment to Advisory Action

NOTE:  Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and/or a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.  In the instant case, amended claim 16 requires “said method comprising the step of simultaneously performing a first immunological test..” and requires the new limitation of “to detect and measure the presence of at least three keratins…” which requires new consideration and a new search and with the complexity of the claims and new requirements , the response cannot be reviewed and/or search conducted in the limited amount of time authorized for review, and writing of an office action and considerations of inherency, obviousness and/or enablement of the claims.    
       Continuation of 3 NOTE: amended claim 16 recites the new limitations “said method comprising the step of simultaneously performing a first immunological test..” and the new limitations “to detect and measure the presence of at least three keratins…” which requires new consideration and a new search.
       Continuation of 12 NOTE: because of reasons set forth in the previous rejections.  Further, Applicant’s arguments are directed to new issues which will not be entered and considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641